Citation Nr: 1428800	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13 17-444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether there was clear and unmistakable error (CUE) in September 25, 2000, and June 11, 2002, Board decisions that denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The moving party is a veteran who served on active duty from July 1973 to July 1975.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, Board decisions promulgated on September 25, 2000, and June 11, 2002, in which the Board denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.

In March 2014, the Veteran testified at a Central Office hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript, are relevant to the issue on appeal.  The Board also notes that at the time of this decision, the Veterans Benefits Management System (VBMS) paperless claims system displays a pending scanning banner.  However, since the Veteran withdrew his claim, issuing this decision will result in no prejudice to the Veteran notwithstanding any additional documents added to the VBMS system.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal with respect to the issue of whether there was CUE in September 25, 2000, and June 11, 2002, Board decisions that denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal regarding whether there was CUE in September 25, 2000, and June 11, 2002, Board decisions that denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  At his March 2014 hearing, the Veteran stated on the record that he wished to withdraw the appeal regarding whether there was CUE in September 25, 2000, and June 11, 2002, Board decisions that denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


ORDER

The claim of whether there was CUE in September 25, 2000, and June 11, 2002, Board decisions that denied entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code is dismissed.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


